Case 1:19-cv-01037-PLM-RSK ECF No. 66, PageID.574 Filed 06/14/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOSEPH BRUNEAU,

        Plaintiff,
                                                     Case No. 1:19-cv-1037
 v.
                                                     HONORABLE PAUL L. MALONEY
 AQUINAS COLLEGE,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff initiated this lawsuit by filing his complaint on December 10, 2018. Defendant

filed a motion for dismissal or other sanction based upon Plaintiff’s violation of court discovery

order. The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

on May 19, 2021, recommending that this Court deny the motion as to dismissal of the action, but

grant the motion with respect to other sanctions pursuant to Fed. R. Civ. P. 37. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 60) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for dismissal or other sanction based upon

Plaintiff’s violation of court discovery order (ECF No. 44) is GRANTED IN PART AND DENIED

IN PART.

       IT IS FURTHER ORDERED that:
Case 1:19-cv-01037-PLM-RSK ECF No. 66, PageID.575 Filed 06/14/21 Page 2 of 2




      A. For purposes of this action, it is established that Plaintiff was arrested and convicted

          of crimes of violence after his expulsion from Aquinas College in 1990.


      B. Plaintiff may not present any evidence to oppose any defenses raised by Defendant

          which rely on his criminal history.


      C. Plaintiff will pay reasonable expenses, including attorney fees, caused by his failure to

          comply with the discovery order. Defendant’s counsel may submit a petition for fees

          and expenses related to the filing of the motion by July 6, 2021.




Dated: June 14, 2021                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                                2
